Citation Nr: 1437663	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD), in excess of 50 percent. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 and November 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in June 2011 for further development.  

The Board also remanded the issue of entitlement to service connection for gastroesophageal reflux disease (GERD).  However, the Veteran's representative submitted an April 2012 correspondence in which the Veteran withdrew the issue.  Consequently, the issue is not before the Board.

In a September 2012 decision, the Board granted a claim for service connection for hypertension, increased the initial rating for PTSD from 30 percent to 50 percent, but no higher, and denied the claim for TDIU.  In October 2012, the RO implemented the grant of the 50 percent initial disability rating for PTSD.  In November 2012, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), which, in a February 2014 Memorandum Decision, set aside the denials in the Board's September 2012 decision (rating in excess of 50 percent for PTSD and entitlement to TDIU), and remanded the appeal to the Board.

The Board also notes that previously, the Veteran was represented by Leo D. Dougherty, Accredited Claims Agent; however, in May 2014, the Veteran submitted a new VA Form 21-22a, appointing a new representative in this case (identified on the preceding page). 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals VA outpatient treatment records not found in the paper claims file.  Those records contain evidence regarding the claimed PTSD disability and the Veteran has not waived consideration by the Agency of Original Jurisdiction (AOJ) of that evidence.  However, as will be explained herein, the Veteran's claims are being remanded, including for AOJ consideration of that evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file contains documents regarding the Veteran's aforementioned change in representation. 
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As discussed above, since the issuance of the Statements of the Case dated in July 2009 (PTSD) and April 2012 (TDIU), and the September 2012 prior Board decision, additional, pertinent evidence has been received by the RO, including VA outpatient treatment records dated from December 2011.  In particular, the records include pertinent information with respect to a psychiatric assessment of the Veteran's alertness, orientation to time and place, and cognitive thinking, as well as an indication of worsening symptomatology.  See October 2012 VA outpatient treatment record.  As such, these records are relevant to the present appeal.  The Veteran has not waived review of the evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2013).  Under these circumstances, the Board has no alternative but to remand these matters for the AOJ to consider the additional evidence received, in the first instance, and issue a supplemental SOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

Further, one of the recently-added treatment records is an October 2012 group therapy treatment record which indicates that many members of the group had increased "re-experiencing" symptoms in the form of nightmares and intrusive recollections.   Although the record did not specifically state that the Veteran experienced worsening symptoms, the treatment record provides an indication that the Veteran may have had increased symptoms since the September 2012 Board decision.  The Board also observes that the most recent VA psychiatric examination of record was in October 2011, nearly three years ago.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

The Veteran's claim for a TDIU is inextricably intertwined with the issue for an increased initial rating for PTSD, and must therefore be deferred and remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Furthermore, the Veteran receives VA treatment through the Brooksville VA community based outpatient clinic (CBOC) and the most recent treatment records are dated in October 2012.  Therefore, while on remand, VA treatment records from the Brooksville CBOC, dated from October 2012 to the present should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the Brooksville CBOC, dated from October 2012 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159.

2.  After completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the current severity of his service-connected PTSD disability.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to provide an accurate and fully descriptive assessment of the frequency, manifestations and severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The examiner should also provide a Global Assessment of Functioning (GAF) score along with an explanation of that score and provide an opinion concerning the current degree of social and occupational impairment resulting from the Veteran's service-connected PTSD.  

Also, additional medical comment is needed concerning whether the Veteran's service-connected disabilities, PTSD, hearing loss, and tinnitus, preclude the Veteran from obtaining and maintaining substantially gainful employment (versus just marginal employment) if considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected.  This requires the examiner to record the Veteran's level of education and a list of his prior employment.  


A complete explanation for any opinions expressed should be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  When the requested development has been completed, both claims should again be reviewed by the AOJ on the basis of the additional evidence - including any not previously considered by the AOJ (such as the VA medical records dated from December 2011 that were received in October 2012).  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



